  Case 1:20-cv-06078-BMC Document 1 Filed 12/14/20 Page 1 of 10 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 JOEL KATZ, on behalf of himself and all
 others similarly situated,                                    CIVIL ACTION
                         Plaintiffs,                     CLASS ACTION COMPLAINT
                                                                   AND
             -against-                                    DEMAND FOR JURY TRIAL


 CREDENCE RESOURCE
 MANAGEMENT, LLC,
                         Defendant.


 COMPLAINT FOR VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES
                              ACT
       Plaintiff Joel Katz (“Plaintiff”) is a New York resident who brings this action against

defendant Credence Resource Management, LLC (“Defendant”), both on an individual basis and

on the behalf of all others similarly situated pursuant to Fed. R. Civ. P. Rule 23, and based upon

Plaintiff’s personal knowledge, the investigation of counsel, and upon information and belief,

alleges as follows:

                                 PRELIMINARY STATEMENT
       1.      In 1977 Congress enacted Title 15 of the United States Code § 1692 et seq.,

commonly referred to as the Fair Debt Collection Practices Act (“FDCPA”) in response to the

“abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors.” 15 U.S.C. § 1692(a). At that time, Congress was concerned that “abusive debt

collection practices contribute to the number of personal bankruptcies, to marital instability, to the

loss of jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws

. . . [we]re inadequate to protect consumers,” and that “the effective collection of debts” does not
  Case 1:20-cv-06078-BMC Document 1 Filed 12/14/20 Page 2 of 10 PageID #: 2




require “misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).

         2.     Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to “ensure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged.” Id.; § 1692(e). After

determining that the existing consumer protection laws were inadequate, Congress gave consumers

a private cause of action against debt collectors who failed to comply with the Act. Id.; § 1692k.

         3.     Thus, “the FDCPA enlists the efforts of sophisticated consumers ... as 'private

attorneys general' to aid their less sophisticated counterparts, who are unlikely themselves to bring

suit under the Act, but who are assumed by the Act to benefit from the deterrent effect of civil

actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 91 (2d Cir.

2008).

         4.     In determining whether a collection letter violates the FDCPA, courts in the Second

Circuit apply the “least sophisticated consumer standard.” Jacobson, 516 F.3d at 91. In applying

this objective standard, it is not relevant whether a particular debtor was confused by the

communication that was received. See Jacobson, 516 F.3d at 91.

         5.     In recovering damages under the FDCPA, a consumer need not show that the

conduct or communication made by the debt collector was intentional. Ellis v. Solomon &

Solomon, P.C., 591 F.3d 130, 135 (2d Cir. 1993). Rather, the FDCPA is a strict liability statute,

and a single violation is sufficient to establish civil liability against the debt collector. Bentley v.

Great Lakes Collection Bureau, 6 F.3d 60 (2d Cir 1993).

         6.     To establish a violation of the FDCPA, a plaintiff must prove three elements: (i)

the plaintiff must be a consumer; (ii) the defendant must be a debt collector; and (iii) the defendant

must have committed some act or omission in violation of the FDCPA. See Guzman v. Mel. S.



                                                   2
  Case 1:20-cv-06078-BMC Document 1 Filed 12/14/20 Page 3 of 10 PageID #: 3




Harris & Assocs., LLC, No. 16 Civ. 3499 (GBD), 2018 U.S. Dist. LEXIS 49622 (S.D.N.Y. Mar.

22, 2018).

         7.    Conduct by a debt collector in connection with the collection of any debt may

violate the FDCPA where it is false, deceptive, or misleading, including but not limited to “the use

of any false representation or deceptive means to collect or attempt to collect any debt or to obtain

information concerning a consumer.” 15 U.S.C. § 1692e(10).

         8.    A debt collector is also prohibited from using unfair or unconscionable means to

collect or attempt to collect any debt, including “the collection of any amount (including any

interest, fee, charge, or expense incidental to the principal obligation) unless such amount is

expressly authorized by the agreement creating the debt or permitted by law. 15 U.S.C. § 1692f(1).

         9.    Sections 1692e and 1692f are not mutually exclusive, and the same conduct by a

debt collector can violation both sections simultaneously. See Arias v. Gutman, Mintz, Baker &

Sonnenfeldt LLP, 875 F.3d 128, 136-36 (2d Cir. 2017).

         10.   The collection of an invalid debt is an inherently unfair practice under § 1692f. See

id. at 135. Indeed, “even a partial misstatement of a consumer’s debt obligation can be misleading

under the FDCPA.” Vangorden v. Second Round, L.P., 897 F.3d 433, 442, 2018 U.S. App. LEXIS

20939.

         11.     Second Circuit case law demonstrates that the collection of an unenforceable debt

can give rise to a valid FDCPA claim even where state law is invoked to prove the unenforceable

status of the debt. See Tuttle v. Equifax Check, 190 F.3d 9, 11 (2d Cir. 1999) (relying on

Connecticut statutes to determine whether a service charge in a collection letter was legally

unenforceable and therefore a violation of the FDCPA).




                                                 3
  Case 1:20-cv-06078-BMC Document 1 Filed 12/14/20 Page 4 of 10 PageID #: 4




                                JURISDICTION AND VENUE
       12.     The Court has jurisdiction over this class action under 28 U.S.C. § 1331, 15 U.S.C.

§ 1692 et seq. and 28 U.S.C. § 2201.

       13.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) as this is

where a substantial part of the events or omissions giving rise to the claim occurred.

                                            PARTIES
       14.     Plaintiff is a natural person and a resident of Brooklyn, New York.

       15.     Plaintiff is a “Consumer” as defined by 15 U.S.C. §1692(a)(3).

       16.     Upon information and belief, Defendant Credence Resource Management, LLC’s

principal place of business is located at 17000 Dallas Parkway, Suite 204, Dallas, Texas 75248,

and its designated agent for service of process, c/o Corporation Service Company, is located at 80

State Street, Albany, New York 12207.

       17.     Upon information and belief, Defendant is a company that uses the mail, telephone,

and facsimile, and regularly engages in business, the principal purpose of which is to attempt to

collect debts alleged to be due another.

       18.     Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. §

1692a(6).

                                    CLASS ALLEGATIONS
       19.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       20.     The Class consists of:

               (a) all individuals with addresses in the State of New York;

               (b) that are enrolled in New York Medicaid;



                                                 4
  Case 1:20-cv-06078-BMC Document 1 Filed 12/14/20 Page 5 of 10 PageID #: 5




                 (c) to whom Defendant sent a collection letter attempting to collect a consumer

       debt;

                (d) that attempted to collect medical debts, other than co-payments;

                (e) which was sent on or after a date one (1) year prior to the filing of this action.

       21.      Excluded from the Class are Defendant and all officers, members, partners,

managers, directors, and employees of Defendant and their respective immediate families, and

legal counsel for all parties to this action and all members of their immediate families.

       22.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

             a. Numerosity: Plaintiff is informed and believes, and on that basis alleges, that the

                Class defined above is so numerous that joinder of all members would be

                impractical.

             b. Common Questions Predominate: Common questions of law and fact exist as to

                all members of the Class and those questions predominate over any questions or

                issues involving only individual class members. The principal issue is whether

                Defendant’s written communications to consumers, in the forms attached as Exhibit

                A, violate 15 U.S.C. § 1692g.

             c. Typicality: Plaintiff’s claims are typical of the claims of the class members.

                Plaintiff and all members of the Class have claims arising out of the Defendant’s

                common uniform course of conduct complained of herein.

             d. Adequacy: Plaintiff will fairly and adequately protect the interests of the class

                members insofar as Plaintiff has no interests that are adverse to absent class

                                                   5
  Case 1:20-cv-06078-BMC Document 1 Filed 12/14/20 Page 6 of 10 PageID #: 6




                members. Plaintiff is committed to vigorously litigating this matter. Plaintiff has

                also retained counsel experienced in handling consumer lawsuits, complex legal

                issues, and class actions. Neither Plaintiff nor Plaintiff’s counsel has any interests

                which might cause them not to vigorously pursue the instant class action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair and

                efficient adjudication of this controversy because individual joinder of all members

                would be impracticable. Class action treatment will permit a large number of

                similarly situated persons to prosecute their common claims in a single forum

                efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

       23.      Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy. The identities of

all class members are readily ascertainable from the records of Defendant and those companies

and entities on whose behalf they attempt to collects and/or have purchased debts.

       24.      Depending on the outcome of further investigation and disco, Plaintiff reserves the

right to amend the class definition.

                                    STATEMENT OF FACTS
       25.      Sometime in 2019, an obligation was allegedly incurred by Plaintiff to Ellenville

Emergency Medical Associates PPLC (“Ellenville Emergency Medical”).

       26.      The alleged debt owed to Ellenville Emergency Medical stems from medical

treatment received by Plaintiff, and arose out of a transaction in which money, property, insurance

or services, which are the subject of the transaction, are primarily for personal, family or household

                                                  6
     Case 1:20-cv-06078-BMC Document 1 Filed 12/14/20 Page 7 of 10 PageID #: 7




purposes.

         27.    The alleged Ellenville Emergency Medical obligation is a “debt” as defined by 15

U.S.C. § 1692a(5).

         28.    Ellenville Emergency Medical is a “creditor” as defined by 15 U.S.C. § 1692a(4).

         29.    At an exact time known only to Defendant, the alleged debt was assigned or

otherwise transferred to Defendant for collection.

         30.    On or about September 21, 2020, Defendant sent a collection letter (the “Letter”)

to Plaintiff regarding the alleged debt. See Exhibit A.

         31.    Plaintiff received the letter and read it.

         32.    The Letter states a balance of $683.00

         33.    The Letter contains a demand for payment and is an attempt to collect the debt in

full.

         34.    Plaintiff is currently enrolled in New York Medicaid and was enrolled in New York

Medicaid at the time he received treatment from Ellenville Emergency Medical.

         35.    Plaintiff notified Ellenville Emergency Medical of his status as a Medicaid

beneficiary at the time of service and presented his Medicaid beneficiary card at the time of service.

         36.    New York State Medicaid rules dictate that: “[a] Medicaid beneficiary, including a

Medicaid managed care or FHPlus enrollee, must not be referred to a collection agency for

collection of unpaid medical bills or otherwise billed, except for applicable Medicaid co-payments,

when the provider has accepted the enrollee as a Medicaid or FHPlus patient.” 1

         37.    New York State Medicaid rules further state that: “[o]ther than for legally

established co-payments, a Medicaid or FHPlus recipient should never be required to bear any out-


1
    Found at: https://www.health.ny.gov/health_care/medicaid/program/update/2014/2014-02.htm

                                                    7
     Case 1:20-cv-06078-BMC Document 1 Filed 12/14/20 Page 8 of 10 PageID #: 8




of-pocket expenses for: medically necessary inpatient services; or, medically necessary services

provided in a hospital-based emergency room (ER).” 2

          38.    The Letter sent by Defendant is an attempt to collect on the actual debt rather than

an applicable co-payment. Plaintiff is not required to pay the debt, and Defendant is prohibited

from attempting its collection.

          39.    Therefore, the Letter misrepresents the status of the debt as collectible. The content

and the sending of the Letter violates New York law and the FDCPA.

          40.    Defendant created a substantial risk that Plaintiff would waive important

protections afforded to him under the New York Law and the FDCPA.

          41.    In response to Defendant’s debt collection activities, Plaintiff became uncertain as

to his rights and consulted with an attorney.

          42.    As a result, Plaintiff has been harmed.

                                                  COUNT I

              VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                       15 U.S.C. §1692e et seq.
          43.    Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

          44.    Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive,

or misleading representation or means in connection with the collection of any debt.

          45.    Defendant violated said section by sending Plaintiff a collection letter that

misrepresents the character, amount, or legal status of the debt.

          46.    By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's




2
    See id.
                                                   8
  Case 1:20-cv-06078-BMC Document 1 Filed 12/14/20 Page 9 of 10 PageID #: 9




conduct violated § 1692e et seq. of the FDCPA, statutory damages, costs and attorneys’ fees.

                                       COUNT II
               VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                 15 U.S.C. §1692f et seq.
        47.    Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

        48.    Pursuant to 15 U.S.C. § 1692f, a debt collector may not use unfair or

unconscionable means to collect or attempt to collect any debt.

        49.    Defendant violated said section by sending Plaintiff a collection letter that

attempted to collect an invalid debt in violation of § 1692f(1) which prohibits “[t]he collection of

any amount (including any interest, fee, charge, or expense incidental to the principal obligation)

unless such amount is expressly authorized by the agreement creating the debt or permitted by

law.”

        50.    By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated § 1692f et seq. of the FDCPA, statutory damages, costs and attorneys’ fees.

                                        PRAYER FOR RELIEF
        WHEREFORE, Plaintiff demands judgment against Defendant as follows:

        (a)    Declaring that this action is properly maintainable as a class action and certifying

               Plaintiff as Class representative and the undersigned as Class Counsel;

        (b)    Awarding Plaintiff and the Class statutory damages;

        (c)    Awarding Plaintiff costs of this action, including reasonable attorneys’ fees and

               expenses;

        (d)    Awarding pre-judgment interest and post-judgment interest; and

        (e)    Awarding Plaintiff and the Class such other and further relief as this Court may

               deem just and proper.

                                                 9
Case 1:20-cv-06078-BMC Document 1 Filed 12/14/20 Page 10 of 10 PageID #: 10




                                      JURY DEMAND
     Plaintiff demands a trial by jury.

DATED: December 14, 2020                  COHEN & MIZRAHI LLP



                                                          /s/ Joseph H. Mizrahi
                                                         JOSEPH H. MIZRAHI

                                          JOSEPH H. MIZRAHI
                                          JONATHAN B. WEISS
                                          300 Cadman Plaza West, 12th Floor
                                          Brooklyn, NY 11201
                                          Telephone: 929/575-4175
                                          929/575-4195 (fax)
                                          joseph@cml.legal
                                          jonathan@cml.legal

                                          Attorneys for Plaintiff




                                            10
